Bleckley, Chief Justice.
An accommodation acceptor is a surety for the drawer. Such was the character of the acceptance in this case. The code, §1783, declares that “While the wife may contract, she cannot bind her separate estate by any contract of suretyship nor by any assumption of the debts of her husband.” We think this section applies to all married women, and that it qualifies the general language of §1760 which says: “The wife by consent of her husband, evidenced by a notice in a public gazette for one month, may become a public or freetrader, in-which event she is liable as a feme sole for all her contracts, and may enforce the same in her own name.” The phrase “all her contracts” is qualified by §1783, and this construction reconciles the two sections and renders them, consistent. A public or free trader, according to the scheme of the code prior to the act of 1866, was bound by all contracts connected with her trade or business, and was upon substantially the same footing as a minor who; by permission of his parent or guardian or by permission of law, practices any profession or trade or engages in any business as an adult. Code, §2733. We can discover no good reason why married women who are free traders should have any wider discretion as to becoming sureties for other persons, oras to assuming the debts of their husbands, than married women generally. Both sections of the code can have efieet together, and construing them as we do harmonizes them with the general spirit of our law touching the rights and powers of married women. All of them are, since the act of 1866, substantially *782free traders. The control of their husbands over their contracting privileges is merely nominal if not quite done away with. "With or without a separate estate, they can make contracts at pleasure, except as restrained by §1783. Hays v. Jordan, 85 Ga. 741, 11 S. E. Rep. 833. This restraint seems wise and salutary. It ought to, and we think does apply alike to all.
The court committed no error. Judgment affirmed.